Citation Nr: 1824986	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU) prior to November 4, 2014.

2.  Entitlement to service connection for erectile dysfunction, secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's service-connected CAD alone precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

From March 13, 2010 to November 3, 2014, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.400, 3.341, 4.16, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation due to his service-connected CAD.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU prior to November 4, 2014 was raised in relation to the previously adjudicated issue of entitlement to an increased rating for CAD. 
      
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether or not there is one 60 percent disability or one 40 percent disability, disabilities that affect a single body system, e.g. orthopedic, digestive, respiratory, will be considered as one disability.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

As the Veteran has been granted a 60 percent rating for ischemic heart disease throughout the period on appeal, pursuant to this decision, the Veteran meets the schedular criteria for a TDIU.  

The Veteran has competently and credibly testified that his ability to work was negatively impacted by his CAD.  Specifically, he reported that he is unable to perform any type of manual labor.  Additionally, the January 2015 examiner found that the Veteran's ability to obtain and maintain gainful employment is significantly impaired by his CAD, and that is ability to perform physical as well as sedentary work is impaired due to his CAD.  The Veteran has been a manual laborer for his entire career, and does not have a college education.  The Veteran also reports that he is unable to operate a computer.  See November 2017 Hearing Transcript at 7.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C § 5107; 38 C.F.R. § 3.102), that the Veteran's CAD alone has rendered him unable to maintain employment.  The date of this award is effective March 13, 2010, the day after the Veteran last worked full time, and ends November 3, 2014, the day before the Veteran is in receipt of a total rating for CAD.  See July 2011 VA Form 8940. 

As the Veteran testified that a grant of a TDIU during this period would satisfy his appeal, the Board need not address whether a TDIU is warranted during any other portion of the period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also November 2017 Hearing Transcript at 5.






ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective March 13. 2010 to November 3, 2014.


REMAND

The Veteran submitted a November 2017 NOD to the RO's August 2017 rating decision that denied service connection for erectile dysfunction.  In an October 2017 rating decision, the RO confirmed and continued that determination.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2017) regarding the issue of entitlement to service connection for erectile dysfunction.

This is required unless this matter is resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


